Name: Commission Regulation (EEC) No 3431/86 of 11 November 1986 laying down detailed rules for appropriate measures for trade in processed oil products with Spain
 Type: Regulation
 Subject Matter: trade policy;  Europe;  agricultural policy;  processed agricultural produce
 Date Published: nan

 12. 11 . 86 Official Journal of the European Communities No L 317/7 COMMISSION REGULATION (EEC) No 3431/86 of 11 November 1986 laying down detailed rules for appropriate measures for trade in processed oil products with Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 477/86 of 25 February 1986 adopting appropriate measures for trade in processed oil products with Spain ('), as amended by Regulation (EEC) No 1 986/86 (2), and in particular Article 2 thereof, Whereas the list of products subject to the application of the compensatory amount referred to in Article 1 of Regulation (EEC) No 477/86 should be fixed ; whereas only products with a high vegetable oil content should be included ; Whereas, in order to avoid distortions of competition, account should be taken of the oil content of the product determined on the basis of a standard content ; whereas, the compensatory amount should not be applied when the oil content is low and is composed exclusively of products exempt from the levy referred to in Article 14 of Commission Regulation (EEC) No 1 1 83/86 (3) ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . The compensatory amount referred to in Article 1 of Regulation (EEC) No 477/86 shall be charged upon import into Spain or paid upon export from Spain of the products listed in Annex I to this Regulation on the basis of their vegetable oil content. The compensatory amount applied by Spain shall be that valid on the day of comple ­ tion of customs formalities. The vegetable oil content to be taken into account for each product shall be that set out in Annex I. 2. However, at the request of the interested party, the compensatory amount shall not be charged in respect of products of which :  the vegetable oil content is less than 20 %, or  the vegetable oil content consists exclusively of olive oil , palm oil, palm-kernel oil or coconut oil . 3 . The compensatory amount shall be paid in respect of products :  the vegetable oil content of which is 20 % or more, and  where the oil is composed exclusively of the oils referred to in Article 1 ( 1 ) (a) (b) of Regulation (EEC) No 1183/86 and listed in Annex II . 4. Spain shall take the necessary supervisory measures to ensure that the provisions of paragraphs 2 and 3 are correctly applied. Article 2 The compensatory amount to be collected or paid per tonne of oil shall be fixed for each month, and for the first time starting from the date of entry into force of this Regulation, by the Commission on the basis of the diffe ­ rence between the average price of soya oil applied in Spain during the 1984/85 marketing year on the one hand and the price of soya oil on the world market on the other plus the duties collected in Spain on imports from third countries. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 November 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3 . 1986, p . 54. o OJ No L 171 , 28 . 6 . 1986, p . 5 . O OJ No L 107, 24. 4 . 1986, p . 17. No L 317/8 Official Journal of the European Communities 12. 11 . 86 ANNEX I (in °/o) CCT heading No Description Oil content (') 16.04 ex D ex E ex F I ex F II ex F III ex G II ex G II ex G II 16.05 ex B ex B ex B 20.02 ex A ex H I ex H II Prepared or preserved fish : Sardines in oil Tunny in oil Bonito in oil Mackerel in oil ¢Anchovies in oil Elvers in oil Scad in oil Scallops in special sauces Crustaceans and molluscs (including shellfish) prepared or preserved : Marinated molluscs (a l'escaveche) Molluscs in special sauces Cephalopods in oil Vegetables prepared or preserved otherwise than by vinegar or acetic acid : Mushrooms in oil Marinated artichokes Thinly sliced and fried potatoes (under the various customary descriptions : crisps, pommes allumetes etc .) 27 27 27 32 27 48 27 25 27 25 36 36 27 31 (') Vegetable oil added as a % of the net weight of the product. ANNEX II List of products referred to in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1183/86 Sunflower oil Cotton oil Soya oil Groundnut oil Safflower oil Rapeseed oil and mustard oil Sesame oil Grape pip oil Maize oil (obtained from shoots)